Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 1 of 40




                    Exhibit K
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 2 of 40




                                           JONES
                                            I)AY.

                                   JONES DAY
                                    HISTORY
                                   (Or at least some of it)

                                          October 2017




             You have now had almost a week of being introduced to
             Jones Day, and perhaps more importantly, starting to
             develop relationships that, for some, will last a lifetime


             Now let's put all this in context, as I give you one person's
             perspective on how we got to this point - how a small group
             of lawyers in Cleveland, Ohio eventually morphed into the
             global legal institution of which you are now a part




CONFIDENTIAL                                                                 JD_00005693
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 3 of 40




                  I
                      TODAY'S LEGAL PROFl:SSION IS YOUNGER THAN MOST OF YOU

                      • History of Jones Day is history of legal profession
                      • Lawyers critical helpers in business geographic expansion but slow to
                        follow
                      • No truly national, much less international, law firm just 30 years ago
                      • Today's legal profession is essentially a 21 st Century phenomenon




             125 years ago, law practic,e very personal and local
             Industria] revo1ution - panticular]y trains, cars, trucks and planes -
             opened new business opportunities
             JD started as two local lawyers banding together 124 years ago to
             fonn a new law firm in Clc~veland, then a relatively small town, and
             hiring what turned out to be a very important associate.
             We grew as demand for our services grew, but at ]east for the first 7 5
             years or so, according to no overarching plan or strategy
             Fortunately, we saw the future earlier than almost any other law firm,
             and began to build out firsit a national and then a global finn about 40
             years ago
             Lots of followers, but not for a decade or more


             Jones Day was the precursor and remains today an original - a truly
             integrated global legal institution




CONFIDENTIAL                                                                                     JD_00005694
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 4 of 40




                                             SOME PERSONAL CONTEXT


                                             • Joined JD October 1, 1978
                                             • 1981 - One of five Group Coordinators in
                                               first JD internal organization
                                             • 1986-1991 - First time on Partnership
                                               Committee
                                             • 1995 - Future Markets Task Force
                                             • 2002- Technology Partner (including
                                               website)
                                             • 2006 - California MP and second time on
                                               Partnership Committee
                                             • 2016- Retire




             How many of you were born before 10/ 1/78?
             That is when I joined JD, after 8 years at the US DOJ ATD
             Given how it ended up, you might think things were all peaches &
             cream for the next 38 years, but that's not life
             I joined PC when I was 42 and was dismissed when I was 47.
             4 years of mixed feelings.
             Then, Pat McCartan asked me to blue sky the future of the Finn in
             1995, something pretty rare for a law finn
             When Brogan took over in 2002, he said I was the biggest
             complainer about technology, so now I was in charge - did that for
             ten years before passing on to Tom Briggs
             Became responsible for CA officially in 2006, and returned to PC
             2 reasons for this digression - shows I have been personally involved
             for the entire modem portion of JD history, and just a reminder that
             your life trajectory may not always be straight up, even if yours has
             been so far




CONFIDENTIAL                                                                              JD_00005695
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 5 of 40




                 I   A SURPRISING EVOLUTION



                     • Small Cleveland law firm tc, Global Legal Institution not preordained

                     • Three key factors:

                       • Geography

                       • Luck
                       • Values




             So, how did we all get here?


             The short summary is that JD was a little faster, a little
             smarter, a lot more focused on the long term, and more
             balanced toward values rather than financial rewards than
             most other law firms


             In the aggregate, these differences explain the evolution of
             this institution




CONFIDENTIAL                                                                                   JD_00005696
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 6 of 40




                   I   GEOGRAP HY



                       • 125 years ago:
                         • Industrial revolution

                         • Manufacturing logically developed near critical raw materials -- coal, iron
                           ore, and later oil

                         • Midwest US became heart of US manufacturing , early oil production, and
                           as a result, business development

                         • Clevela nd was right in middle of most of this

                         • Cleveland lawyers thus had some unique opportunities just because of
                           where they happened to be




             For most of you, hard to remember any time without cell phones and social
             media
             But this is all extremely recent.
             The very first significant financ ial event involving what you would think of as a
             technology company was the Netscape IPO in 1995 - just 22 years ago!
             I represented  1111  when it bought -
             I was the principal lawyer in the creation of I CANN - phone book of internet --
             that same year. I represented llllwhen it was acquired by -               I can
             tell you this was all very new stuff at the time.
             To illustrate, Amazon was founded in 1994. Google was founded in 1998.
             Facebook was created in 2004.
             You have personally experienced the technological revolution of the last 20
             years, with SY as epicenter.
             So maybe this makes it easier to appreciate that something highly analogous
             happened in the period between the Civil War and WWI, and the epicenter of
             that industrial revolution was the US Midwest, where JD had its roots.




CONFIDENTIAL                                                                                             JD_00005697
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 7 of 40




                   I   LUCK



                       • Real difference between JD and other firms similarly placed just a century ago
                         • Response to disruptive events



                       • Main reason for that difference -- people attracted to JD and their values
                         • Collectively created the institution that now exists



                       • JD luck - attracted folks lik,e you, including (probably true of this group too)
                         some very exceptional people




          Even smart people need to be lucky.


          In the early days, there was plenty of work. When depressions or
          recessions hit, JD was lucky enough to be part of a relatively small
          community, with all that meains in terms of looking out for each
          other.


          And while the people making the hiring choices over the years
          deserve a lot of credit, we all know that recruiting (like draft choices
          in sports) is a bit of a crap shoot; you can see talent and potential, but
          hard to tell at age 25 whether there will be the commitment and drive
          required to unleash that poterntial and really make a difference


           We were lucky that a high peircentage of the lawyers recruited to JD
           over the decades fulfilled their potential - and importantly, a
           significant portion exceeded all expectations




CONFIDENTIAL                                                                                                JD_00005698
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 8 of 40




                  I   VALUES



                      • Basis of current Partnership Agreement dates to 1928
                        • Managing Partner authority and selection of successor
                        • Confidential compensation
                      • Client service focus
                        • Not personal rewards or internal competition
                      • Principles & Values sec1iion on website




             This particular writing dat,es back only to Pat Mccartan and Steve
             Brogan, but the values articulated have driven JD for at least 90
             years


             Frankly, one of the reasons for JD's good recmiting record was that
             the goal has always been to find people who wanted to be great client
             service lawyers, not just rich or famous


             If you are a great client service lawyer, you will do j ust fine
             financially, and you might even become famous, but even more
             importantly, you will live a satisfying life, knowing that you
             provided great service to clients who depended on you


             This primary focus on client service is the single most important
             reason that a three-person Cleveland finn eventually became the
             Jones Day of today




CONFIDENTIAL                                                                         JD_00005699
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 9 of 40




                    I    THE BEGINNING




                       BLANDI N & RICE,
                ATI'OR,SEYS A~D cot/NSEI.LOllS AT LAW,




                                                                     s   I JrnFS
                                                                            I)AY,


             The Rice murder story is great. After playing golf and having dinner
             at the Euclid Club (which was partly on the property of John D.
             Rockefeller), Rice was walking home but was murdered on the way.


             Finn offered reward of $5000 (about $125,000 today) and that was
             soon doubled by one of Rice's best friends, William Cromwell, who
             temporarily moved to Cleveland from NYC to lead the investigation
             into Rice's murder.


             Cromwell also hired the Pinkerton detective agency, but Rice's
             murder was never solved.




CONFIDENTIAL                                                                        JD_00005700
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 10 of 40




                   I   THE EARLy YEARS




                       • 1913 - absorbed most of John D _Rockefeller's principal law
                         firm
                       • 1920 - Frank Ginn was lawyer for formation of Cleveland
                         Trust (combining 29 banks into fifth largest in US)
                       • 1921 - Jack Reavis joined firm




             Revenues in 1913 $180,000 -- about $4.5 million today.


             This portion of our history, frankly, just shows a very high quality Cleveland law
             firm - with one exception.


             The Cleveland Trust example shows how the world was changing, and with John
             D. Rockefeller, the Van Swearingen brothers, Cyrus Eaton, Charles Thompson
             (founder of TRW), Abe List (founder of Glen Arden/RKO conglomerate) and
             other clients, JD was at the froint of the train.




CONFIDENTIAL                                                                                      JD_00005701
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 11 of 40




                  I   FRANK GINN




             Frank Ginn was a small m:an with a large presence; nobody called
             him Frank.


             Here is an interesting anecdote: Firm's lawyers all listed on glass
             front door in gold letters, but not added until they had been with JD
             for one year. Letters cost :50 cents apiece, and Ginn said he was not
             going to spend the money until he was sure they were going to stay


             In 1924, JD moved into ne:w 20 story Union Trust Building, where it
             stayed for the next 63 years.


             Ginn managed Finn through Great Depression, when all the banks
             (biggest JD clients) closed. Reduced associates salaries by 30% and
             partners by even more. For a while, had to pay everyone in script.
             Think about that when you hear anyone comparing the recent
             recession to the Great Depression.




CONFIDENTIAL                                                                         JD_00005702
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 12 of 40




                 I   TIMES HAVE CHANGED



                      Next MP was Tom Jones, who had joined firm in 1911, and here is how, according to his
                      widow:

                         ' Have you ever heard the story of his start in the law? He was twe nty-three, just out of
                         Law School, so eager to beqin actual practice, his Phi Beta Kappa Key shining, and a
                         long record of collegiate suc:cess behind him. He had been captain of the football
                         team, president of his class., holder of the state record for broad jumping, etc., etc. So
                         he came to Cleveland to loc,k the Law firms over. His choice was Blandin, Rice and
                         G inn. Mr. Ginn promptly inf,ormed him they had no need for his services. But this
                         young man could not comprehend such an attitude, so he came to the office every d ay
                         and just sat. One day Mr. Ginn was out of town and Mr. Tolles seeing a young man
                         unoccupied said, "Comehe,re, Son, I have some work for you to do." On Mr. Ginn's
                         retum he found the young man on his payroll. That was his start in the law."

                      Just like your recruitment, right?




                                                                                                              1 1~




CONFIDENTIAL                                                                                                          JD_00005703
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 13 of 40




                   I   TOM JONES




             Luther Day by consensus "greatest trial lawyer in Ohio history" to that time
             Father had been McKinley's S,ecretary of State and later Associate Justice on US
             Supreme Court
             1940 revenues -- $1 mill ion (about $17.5 million today).
             Tom Jones died of heart failure: in 1948 at age of 60. His obituary in the
             Cleveland newspaper was titled "Thomas Hoyt Jones, A Splendid Citizen." The
             last para is worth quoting:
                          "Thomas Hoyt Jones was a splendid citizen, a brilliant lawyer, a
             good businessman and above a.II, a fine friend. His passing leaves a void in the
             community."
             We should all hope for a remembrance even remotely like this.




CONFIDENTIAL                                                                                    JD_00005704
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 14 of 40




                 I   JACK REAVIS




             Jack Reavis was critical to the stability of JD through an
             incredible period of economic expansion in the US
             Reavis was one of the 1nost successful lawyers of all time; at
             one point, served on board of 11 Fortune 500 corporations
             But he was also a leader in the community as a whole
             In 1964, while Chairman of the Cleveland Chamber of
             Commerce Reavis created and chaired the Interracial
             Business Men's Committee. Composed of business and civic
             leaders, the group worked to diffuse inner-city tensions and
             discuss grievances concerning housing, employment and
             education.
             In 1969, he received the NAACP's Human Rights award for
             his work promoting race relations.
             Revenues in 1975 -- $17 million (about $77 million today)
             Increase from 1940 of$ l 6M (about 1600%)




CONFIDENTIAL                                                                  JD_00005705
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 15 of 40




                 I   BRIEF DIGRESSION ON JACK REAVIS FAMILy HISTORY




                      1855 - Grandfather Isham Real/is asks: family friend Abraham Lincoln l he WU<MI oversee his legal training, and
                      Lincoln respoods:



                          -   "I am from home loo much of my lime for a young man lo read law wtth me advantageously.
                              II you are resO!ulely detemiined to make a lawyer or yourseK, the thing is more than halt-way
                              done. It is but a sman matter whether you read wtth any lawyer or not - I did not read with
                              anyone.... AfNays bear in mind that your own resolution to succeed is more important than
                              any other one thing.'


                      1870 - Isham Reavis named first fede<al judge in Arizona Territory by President U.S. Grant
                      His son (Jack's father) was US Congre,,sman from Nebraska
                      1919 - Jack's brother Tat joined JO, two years before Jack; eventually moved to NYC and founded Reavis & McGrath




             Jack Reavis obviously came from a pretty good gene pool.


             FYI, Reavis & McGrath was for years one of the very best
             medium sized firms in NYC




CONFIDENTIAL                                                                                                                             JD_00005706
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 16 of 40




                  I   ALLEN HOLMES




             Allen Hohnes is the reason I came to JD.


             And he is the person who was a little smarter, a little more strategic
             than his peers, not only in Cleveland but in the entire country.


             When he recruited me in 1978, he sold me on the notion of first a
             national and ultimately a global law firm, that would need a
             Washjngton antitrust prese:nce and eventually a global practice


             While the details of course were unforeseeable then, the strategic
             vision is the same today - to be the leading global legal institution,
             able to serve our clients in all important financial and business
             centers of the world.




CONFIDENTIAL                                                                          JD_00005707
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 17 of 40




                   I    THE SPLIT




                  • Probably the most important dec:ision by any Managing Partner in Jones
                    Day history

                  • Key people: Erwin Griswold andl four young associates - Brogan, Finn,
                    Cullen and Wiacek




                  MIA  Griswold          Brogan              Finn
                                                                           A   Cullen




             In odd way, modern era of Jon,es Day starts with me joining the Firm.
             That set in motion the decision by the majority of partners in DC to depose
             Welch Pogue as MP and create: an Executive Committee in his place, and that
             led to 65 of 80 DC lawyers leaving.
             Griswold served as HLS Dean for 21 years and US Solicitor General for 6 years
             under two Presidents (Johnson and N ixon. Perhaps most respected lawyer in DC
             at the time. His decision to sta.y with JD was symbolically very important.
             4 of the 8 associates who stayed with JD are these, who have been among the
             most important lawyers in the :Firm for the last 40 years. Look them up on the
             intranet if you don't know theiir record.
             This is perhaps most dramatic illustration of the tremendous advantage our
             governance system provides.
             But it also illustrates the importance of having the right person as MP, whkh is
             best ensured by the current selection process.
             After all, who should have better insight into the particular skills needed for a
             new MP than the current one, and who should know best which partner has those
             skills?
             Selecting a successor is generally the most important decision an MP makes,
             with the obvious exception of this decision by AJlen Holmes.




CONFIDENTIAL                                                                                     JD_00005708
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 18 of 40




                  I   DICK POGUE




             Surrey & Morse -- 1986
             There is a long 1ist of law :firms that had a great history and quality
             lawyers that tried and failed to make this transition
             Heller, Coudert, Thelen, Howrey, Dewey and others
             And there were times during this rapid growth period that it was not
             at all clear that we would be successful!
             But we were, and a big reason was because the next two MPs did
             what was necessary to lock in the gains and add strength where it
             was needed


             Revenue in 1992 -- $394 million (about $687 today)
             Increase from $17M in 1975 - about 2500%




CONFIDENTIAL                                                                           JD_00005709
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 19 of 40




                  I   PAT MCCARTAN




             I view Pat as the Father of the Global Legal Institution.
             Pat was by personality measured and careful, but he was also willing
             to take very aggressive legal positions when he thought that was
             necessary to serve l1is client's interests
             So he never acted out of impulse, but he was willing to take strong
             actions
             Setting the rule that we would forever more be debt-free was one
             such action; it meant partners would pay for future earnings with
             current earnings, and there: was no guarantee you would get back as
             much as you contributed. But this was the critical step to having all
             partners invested in the long-term success of the institution, not just
             their own rewards
             This mindset is at the heart of who we are, along with the principles
             and values that he developed to fonnalize what he viewed as the
             eternal core of JD




CONFIDENTIAL                                                                           JD_00005710
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 20 of 40




                  I   STEVE BROGAN




             Steve is one of the few people still here who was here when I came
             to JD
             There is no one who has given more of himself to this institution, and
             no one more responsible for its current strong position
             Our system allows the MP great latitude, but it demands intense
             dedication and enonnous work. Steve has used the latter to drive this
             Finn to heights only he was confident we could reach
             Today, facing biggest responsibility of his tenure: selecting first MP
             of JD who has not lived entire transformation from law firm to global
             legal institution
             Next MP will come to leadership of an entirely different entity than
             any of his or her predecessors, but positioned as well as possible for
             such a transition




CONFIDENTIAL                                                                          JD_00005711
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 21 of 40




                            FINALLY, SOME INTERESTING ALUMNI




                                                               I Po1




CONFIDENTIAL                                                               JD_00005712
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 22 of 40




                                          MARVIN BOWER




                                          • Founder of McKinsey and , according
                                            to Harvard Business School, "the
                                            father of modern management
                                            consulting."
                                          • Said in memoirs that he led
                                            McKinsey using the principles he
                                            learned as an associate at JD




                  /
                      )




CONFIDENTIAL                                                                      JD_00005713
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 23 of 40




                                          ANTONIN SCALIA


                                          • Joined JD in Cleveland in 1961 ,
                                            and stayed for 6 years, moving to
                                            UVA Law School
                                          • Ultimately one of the best known
                                            and most respected US Supreme
                                            Court Justices




CONFIDENTIAL                                                                    JD_00005714
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 24 of 40




                                          HUGH CALKINS




                                          • Leading tax lawyer of his time
                                          • Ultimately head of Harvard
                                            Corporation , the body that
                                            operates Harvard




CONFIDENTIAL                                                                 JD_0000571 5
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 25 of 40




                                                   WELCH POGUE


                                                   • First General Counsel and second
                                                     Chairman of CAB
                                                   • Founded Pogue & Neal, which
                                                     combined with JD in 1967
                                                   • After retirement, served as docent
                                                     at Air & Space Museum




             Recited 100 verse poem written for the occasion from memory at 100th birthday
             celebration.




CONFIDENTIAL                                                                                 JD_00005716
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 26 of 40




                                          YVONNE BURKE




                                          • Congresswoman from CA
                                          • Co-Chair of Democratic National
                                            Convention in 1972
                                          • Head of the Congressional Black Caucus
                                          • Los Angeles County Commissioner
                                          • Chair of the Federal Reserve Bank
                                            of California




CONFIDENTIAL                                                                         JD_00005717
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 27 of 40




                                          HERB HANSELL


                                          • Cleveland corporate lawyer - lead lawyer
                                            for creation of Amtrak

                                          • Legal Advisor at the US State Department

                                            • Camp David Peace Accords between
                                              Israel and the Palestinians

                                            • Salt II nuclear disarmament treaty with
                                              the Soviet Union

                                            • Establishment of diplomatic relations with
                                              China

                                            • Panama Canal Treaty that devolved the
                                              canal to Panama




CONFIDENTIAL                                                                               JD_00005718
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 28 of 40




                                           JANE HARMAN


                                           • Nine-term Congresswoman
                                           • Leading expert on intelligence
                                             and security
                                           • Now President and CEO of the
                                             Woodrow Wilson International Center
                                             for Scholars, generally considered one
                                             of the leading think tanks in the world.




             There are lots of folks who could be added to this list:
             Bayless Manning becaine Stanford Law School Dean
             Bob Rawson (one of best trial lawyers I ever worked with)
             served 13 years as Chair of the Princeton University Board
             of Trustees and then followed that up with 5 years as Chair
             of the Trustees of Clevdand State University
             Kathy Burke was first woman president of Ohio State Bar
             Jim Lynn was GC of Reagan's 1980 Presidential campaign
             and later Secretary of HUD, Director of 0MB and CEO of
             Aetna.
             Of course, most recentlly Noel Francisco is now Solicitor
             General and Greg Katsas is about to become a member of
             the second most impor1tant court in the US, the DC Circuit




CONFIDENTIAL                                                                            JD_00005719
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 29 of 40




                 I   CHARLES JAMES - DEBBIE MAJORAS




             And the list could go on, but I want to mention two people I
             am particularly proud of who worked closely with me


             Charles James came from the FTC and became an
             outstanding antitrust partner. He was the Antitrust Division
             DAAG under Bush 41 and AAG under Bush 43; in between
             he was Global Chair of JD Antitrust Practice. He then
             became GC of Chevron, and now teaches antitrust at Sandra
             Day O 'Conner School of Law at ASU.


             Debbie Majoras was young antitrust partner who I had just
             persuaded to move to DC from Cleveland when CJ asked
             her to be his Deputy in 2001. She later returned to JD, then
             became Chair of FTC, and is now Chief Legal Officer of
             P&G.




CONFIDENTIAL                                                                JD_00005720
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 30 of 40




                  I   WHAT IS THIS " GLOBAIL LEGAL INSTITUTION" STUFF?



                      • Unitary partnership committed to cooperatively serving client interests

                      • Primarily a partnership, not an economic or juridical entity
                      • Critical distinctions
                         • Understanding difference botween economic reality and professional responsibility
                         • Long term view
                      • Two illustrations of Jones Day :approach to problems

                            -   1986-91
                            -   2008-9




             OK, enough of the straight: history. You have heard me and
             numerous others this week describe Jones Day as a global legal
             institution. Just to be cleair, this is my definition


             1986-91 - JD in middle of rapid expansion, with lots of growing
             pains, and US economy w:as not strong. Large number of people
             coming up to partner decis:ions and young partners with real financial
             needs, but Finn profit growth was not keeping up. So PC (I was on
             then) reduced leading partner comp to give the money to ymmger
             partners and keep making new ones.


             2008-9 - Great Recession; revenues declined for virtually every firm
             (including JD). Many cancelled summer programs and downsized
             by firing associates and staff; JD did neither and reduced partner
             comp instead




CONFIDENTIAL                                                                                                   JD_00005721
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 31 of 40




                   I   IN THE END, VALUES ARE THE CORE OF JONES DAY



                       • Jones Day follows beat of i ts own drummer
                         • Least affected by media or consultants or the whole range of noise that has
                           surrounded the legal profession in the last two decades

                         • Still do it the old-fashioned way, and proud of it
                       • Result: only truly global law partnership, and remarkable diversity of lawyers
                         and leaders




             JD has been the odd man out among significant law firms for last four decades


             Don't respond to outside pressme, at all


             Don't play AmLaw game; don 't even give numbers


             Never worried about attracting laterals; only wanted people who wanted to come
             to JD


             And as you can see, none of this heresy seems to have had any adverse effects


             In fact, now it has become our brand, and we hear other firms saying they wish
             they could do it like we do




CONFIDENTIAL                                                                                              J D_00005722
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 32 of 40




                 I   PARTNERS-IN-CHARGE:




             This is a great visualization of a global legal institution -
             our PICs from around the world. As you can see, they truly
             represent the diversity and global character of this Firm.


             A similar picture of omr PLs would produce a similar
             message.


             And just so you don't have to count, 16 are people of color
             and 15 are women - some both.




CONFIDENTIAL                                                                 JD_00005723
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 33 of 40




                 I   PARTNERS-IN-CHARGE:




CONFIDENTIAL                                                               JD_00005724
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 34 of 40




                 I   PARTNERS-IN-CHARGE:




                                                                I JOO
                                                                   I)&.




CONFIDENTIAL                                                               JD_00005725
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 35 of 40




                 I   REGIONAL MANAGING PARTNERS




             This is the next level of geographical management.


             Of the RMPs, 6 are laterals, and 4 of those first joined JD as
             lateral associates.




CONFIDENTIAL                                                                  JD_00005726
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 36 of 40




                 I   PARTNERSHIP COMMl1rTEE




             Finally, here are the people charged with the overall
             direction of the Firm.
             They also represent the: diversity and global character of the
             Firm
             For 8 of them, their history has been mostly in the US. For
             the other 5, mostly in Europe and LA.
             Interestingly, only 6 are JD lifers, and 7 joined JD as
             laterals, including 3 (Johnson, Riesgo and Thomas) who
             joined as lateral associates.


             As these last few slides: show, anyone with talent and drive
             and a strong focus on client service can become a leader of
             Jones Day.




CONFIDENTIAL                                                                  JD_00005727
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 37 of 40




                  I   so WHAT DOES ALL THIS MEAN FOR YOU?



                      • Jones Day is a pretty unusual legal institution
                      • Only a few rules
                        • No fighting!
                        • No internal competition; no formulas
                        • Treat associates and sta1ff honestly and respectfully
                      • We respect economics but we treasure other things
                        • Ability to have major disagreements without major disruptions or lingering
                          unhappiness
                        • Once decision made, no further conflict
                        • Everyone's goal greater good of the Firm , and not parochial personal interests




            JD is the only significant law firm in the world that sets
            forth on its website exactly how it makes all compensation
            and new partner decisions


            Our view is that if you fi)cus on client service in a
            cooperative environment - where you draw on and take
            advantage of all the resources of the Firm - the money will
            take care of itself


            In other words, follow the values and the money will find
            you.


            I am certain you will appreciate this more in 20 years than
            you do now. I know I did.




CONFIDENTIAL                                                                                                JD_00005728
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 38 of 40




             I have probably seen this slide 50 times in presentations by
             Brogan and others.
             It is ubiquitous because it reflects the fact that this is an
             organization of people, not machines, and it tells a universal
             truth for JD.
             Who you recruit, or mentor, or attract because of your
             prominence as a lawyeir, or help through a tough personal
             time, or encourage to stick with it when they were
             discouraged, will detenmine the future of this Firm, just as it
             has the past.
             The longer you are hen.\ the more you will appreciate this
             point.




CONFIDENTIAL                                                                   JD_00005729
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 39 of 40




                                               FROM LEFF-T'S STEAKHOUSE
                                               PRESCOTT, ARIZONA




                                               • You have been very specific

                                                 • You are Jones Day lawyers

                                               • Appreciate the opportunity that many others
                                                 have created for you

                                               • Respect the efforts of your predecessors by
                                                 doing your part to leave the institution better
                                                 than you found it

                                               • And eventually, you will be able to proudly
                                                 say, as I do, that there are lots of people who
                                                 are here at least in part because of you




             This is a big place; staying connected is hard. Please work at it; you
             will be rewarded in ways you cannot predict now.




CONFIDENTIAL                                                                                       JD_00005730
PRIVILEGED - CLIENT CONFIDENTIAL
          Case 1:19-cv-00945-RDM Document 145-13 Filed 08/07/20 Page 40 of 40




                              Tl-i ANKYOU



                                                                I JOO
                                                                   I)AY.




CONFIDENTIAL                                                               JD_00005731
PRIVILEGED - CLIENT CONFIDENTIAL
